PER CURIAM:
On May 18, 1984, a panel of this court entered an opinion in this matter, 733 F.2d 788 (11th Cir.1984). By order dated January 29, 1985, the same panel denied petitioner’s motion to recall the mandate and for stay of execution of his death sentence, 755 F.2d 1394 (11th Cir.1985). Thereafter, a majority of the court voted to recall the mandate and consider this ease en banc, 756 F.2d 799 (11th Cir.1985).
During this same period petitioner filed a successive petition. After dismissal by the district court, it came to this court as case number 85-3064. A panel of this court granted a stay of execution and that matter was voted en banc. Today the court en banc has issued its ruling in 85-3064. Petitioner has been granted a new sentencing hearing.
A majority of the court now votes to not consider this case en banc. The opinion and order of May 18, 1984 and January 29, 1985 are REINSTATED.
The clerk shall issue the mandate in this matter simultaneously with the issuance of the mandate in case number 85-3064.